 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (Bar No. 191626)
 2 Joel D. Smith (Bar No. 244902)
   1990 North California Boulevard, Suite 940
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5          jsmith@bursor.com
 6 Attorneys for Plaintiff

 7 CONRAD | METLITZKY | KANE LLP
   Warren Metlitzky (Bar No. 220758)
 8 Elizabeth A. Kim (Bar No. 295277)
   Four Embarcadero Center, Suite 1400
 9 San Francisco, CA 94111
   Tel: (415) 343-7100
10 Fax: (415) 343-7101
   Email: wmetlitzky@conmetkane.com
11 Email: lkim@conmetkane.com

12 GOODSMITH GREGG & UNRUH LLP
   Timothy B. Hardwicke
13 (admitted pro hac vice)
   Brian P. Borchard
14 (admitted pro hac vice)
   Jonathan L. Baker
15 (admitted pro hac vice)
   150 S. Wacker Drive, Suite 3150
16 Chicago, IL 60606
   Tel: (312) 322-1981
17 Fax: (312) 322-0056
   Email: thardwicke@ggulaw.com
18 Email: bborchard@ggulaw.com
   Email: jbaker@ggulaw.com
19
   Attorneys for Defendant Miniclip SA
20

21

22

23

24

25

26

27

28

      JOINT STIPULATION SETTING BRIEFING SCHEDULE ON MINCLIP’S MTD
      CASE NO. 2:21-CV-00124-WBS-KJN
 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11     DEREK MASTEL, individually and on                Case No. 2:21-CV-00124-WBS-KJN
       behalf of all others similarly situated,
12                                                      JOINT STIPULATION SETTING
                           Plaintiff,                   BRIEFING SCHEDULE ON MINICLIP’S
13                                                      MOTION TO DISMISS
            v.
14                                                      Date:            June 14, 2021
       MINICLIP SA and APPLE INC.,                      Time:            1:30 p.m.
15                                                      Judge:           Hon. William B. Shubb
                           Defendants.                  Courtroom:       5
16

17

18
            Pursuant to Local Rules 143 and 144, Plaintiff Derek Mastel and Defendant Miniclip SA
19
     (“Miniclip”) hereby stipulate as follows:
20
            WHEREAS, Plaintiff filed his Complaint in the above-captioned action on January 21,
21
     2021, and named Miniclip as one of the Defendants;
22
            WHEREAS, Miniclip filed its motion to dismiss on May 11, 2021, and noticed the
23
     hearing on the motion to dismiss for June 14, 2021, at 1:30 p.m.;
24
            WHEREAS, Plaintiff and Miniclip have conferred, and have agreed to a briefing schedule
25
     on the motion to dismiss such that Plaintiff’s opposition shall be due on or before June 11, 2021,
26
     and Miniclip’s reply in support of its motion to dismiss shall be due on or before July 2, 2021,
27
     with a hearing on the motion to be set for July 12, 2021 or on any other date that the Court sees
28
     fit;

      JOINT STIPULATION SETTING BRIEFING SCHEDULE ON MINCLIP’S MTD                                       1
      CASE NO. 2:21-CV-00124-WBS-KJN
 1           WHEREAS, good cause exists, and the parties have not sought any previous extensions

 2   related to Miniclip’s motion to dismiss.

 3           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 4   Plaintiff and Miniclip as follows:

 5           1. Plaintiff’s opposition to Miniclip’s motion to dismiss shall be due on or before June 11,

 6   2021;

 7           2. Miniclip’s reply in support of its motion to dismiss shall be due on or before July 2,

 8   2021; and

 9           3. The hearing on Miniclip’s motion to dismiss shall take place on July 12, 2021 at 1:30

10   p.m.

11   Dated: May 19, 2021                                   Respectfully submitted,
12                                                         BURSOR & FISHER, P.A.
13                                                         By:    /s/ Joel D. Smith
                                                                  Joel D. Smith
14                                                                Attorneys for Plaintiff
15                                                         GOODSMITH GREGG & UNRUH LLP
16                                                         By:    /s/ Brian P. Borchard
                                                                  (as authorized on 5/19/21)
17                                                                Brian P. Borchard
                                                                  Attorneys for Defendant
18                                                                Miniclip SA
19

20           IT IS SO ORDERED.

21   Dated: May 21, 2021
22

23

24

25

26

27

28

      JOINT STIPULATION SETTING BRIEFING SCHEDULE ON MINCLIP’S MTD                                       2
      CASE NO. 2:21-CV-00124-WBS-KJN
